DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 18-21 and 26-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over:
claims 17-23 and 26-35 of copending Application No. 15/318,767;
claims 16-19, 23, 24 and 26-34 of copending Application No. 15/318,874; 
claims 16-18 and 23-32 of copending Application No. 15/543,283; 
claims 18-34 of copending Application No. 16/062,528; 
claims 17-36 of copending Application No. 16/468,348; and 
claims 16-25, 27-32, 35 and 36 of copending Application No. 15/545,107. 
Although the claims at issue are not identical, they are not patentably distinct from each other because each of these applications claims a composition or a method of use of a composition comprising a quaternary ammonium compound, a cationic polysaccharide and a nonionic polysaccharide as presently recited, as well as methods of making and packaging, which is an ordinary expedient for a commercial product.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 18-21 and 26-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over:

claims 1-13 of U.S. Patent No. 10,717,947; 
claims 1-16 of U.S. Patent No. 11,034,916;
claims 1-16 of U.S. Patent No. 11,111,460;
claims 1-23 of U.S. Patent No. 10,277,548; and
claims 1-18 of U.S. Patent No. 10,351,805.
Although the claims at issue are not identical, they are not patentably distinct from each other because each of these applications claims a composition or a method of use of a composition comprising a quaternary ammonium compound, a cationic polysaccharide and a nonionic polysaccharide as presently recited, as well as methods of making and packaging, which is an ordinary expedient for a commercial product.

Response to Arguments
Applicant's arguments regarding the double patenting rejections, filed October 4, 2021 have been fully considered but they are not persuasive. Applicant argues that the examiner has not demonstrated how the present claims are obvious over the claims of the cited patents and applications. The examiner believes that a satisfactory explanation of why the present claims are obvious has been provided. Where the cited claims recite, e.g., a method of preventing greying, the method is simply the application of a composition to fabric, wherein the claimed composition makes the presently claimed compositions obvious. This provides motivation to make the presently recited compositions, rendering them obvious. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Ms. Angela Brown-Pettigrew, can be reached at (571) 272-2817.


	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JOHN R HARDEE/Primary Examiner
Art Unit 1761